Citation Nr: 1613111	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to diabetes mellitus and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and TC


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

The Veteran testified at a September 2010 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

In February 2011, December 2012, and September 2014, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran has a diagnosis of bilateral lower extremity chronic venous insufficiency.

2.  The preponderance of the evidence is against a finding that bilateral lower extremity chronic venous insufficiency is etiologically related to active duty service, to include as secondary to a service-connected disorder.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral lower extremity chronic venous insufficiency, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include providing VA examinations in April 2011 and November 2014, and securing a VA medical opinion in January 2013.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to his service-connected diabetes mellitus and peripheral neuropathy.

The Veteran's service treatment records do not reflect treatment for bilateral lower extremity peripheral vascular disease, and his May 1973 separation examination does not note any vascular disease of the lower extremities.

April 2003 private medical records noted that the Veteran appeared to have arteriolar narrowing, but the records did not indicate the location of the narrowing.  July 2007 private medical records noted no edema in the Veteran's extremities and indicated he was diagnosed with vascular occlusive disease, while June 2008 VA treatment records characterized the disorder as venous insufficiency with chronic leg edema.  See also October 2008 VA Treatment Records.

April 2008 private medical records reflect that the Veteran underwent a venous Doppler examination of his lower right leg.  The examination found that the deep veins were sonolucent and normally compressible, with normal spontaneous and augmented venous flow signals present throughout.  March 2009 private medical records diagnosed the Veteran with significant venous stasis of the right leg and a history of cellulitis.  The doctor examining him recommended that he undergo ligation and stripping of the large complex varicosities in his right leg.

The most probative diagnosis of the Veteran's current condition was provided by VA examiner who reviewed the claims file and examined the Veteran in April 2011 and November 2014.  The examiner also provided a medical opinion in January 2013.  She diagnosed the Veteran with bilateral lower extremity chronic venous insufficiency and stasis dermatitis of the right lower extremity.  It was explained that the Veteran's ankle brachial index (ankle-to-arm systolic blood pressure ratio) provided evidence that he did not have peripheral atherosclerosis of the lower extremities.  It was further opined that the condition was less likely than not etiologically related to service, and less likely than not caused by or aggravated by service-connected disabilities, including diabetes mellitus and peripheral neuropathy.  The examiner provided a review of current medical literature, and noted that there is no causative association or aggravation link between venous insufficiency and any of the Veteran's service-connected disabilities.  Further, it was noted that morbidly obese patients have an increased risk for venous insufficiency, and the Veteran's last documented body mass index (BMI) was well over the BMI for morbid obesity.  

The Board notes that the Veteran's exposure to herbicides during service has been conceded.  Chronic venous insufficiency, however, is not a disease associated with herbicide exposure for the purpose of presumptive service connection.  See 38 C.F.R. § 3.309(e).  

The most probative medical evidence is against the claim of entitlement to direct service connection for bilateral lower extremity peripheral vascular disease.  The most probative medical evidence is also against the claim of entitlement to direct service connection for bilateral lower extremity peripheral vascular disease as secondary to service-connected disabilities.  The examiner, after several reviews of the record, with opinions set out and supported, has concluded that neither active duty nor service connected disability caused or made worse the lower extremity disorder at issue.  It was held that there was an alternative cause that was much more likely in this case, and that opinion has not otherwise been refuted or contradicted by the other competent medical evidence of record.

As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.


ORDER

Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to diabetes mellitus and peripheral neuropathy, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


